Title: From Benjamin Franklin to James Lovell, 22 July 1778
From: Franklin, Benjamin
To: Lovell, James


Sir,
Passy, July 22. 1778.
I received your Favour of May 15. and was glad to find that mine of Decr. 21. had come to hand. Mr. Deanes Brother writes that it was not signed, which was an accidental Omission. Mr. Deane himself is I hope with you long before this time, and I doubt not but every Prejudice against him is removed. It was not alone upon the Proceedings of Congress I formed my Opinion that such Prejudices existed. I am glad to understand that Opinion was groundless, and that he is like to come back with Honour, in the Commission to Holland, where Matters are already so ripe for his Operations, that he cannot fail (with his Abilities) of being Useful. You mention former Letters of the Committee by which we might have seen the Apprehensions of the Resentment of Foreign Officers, &c. Those Letters never came to hand. And we on our Part are amazed to hear that the Committee had had no Line from Us for near a Year, during which we had written I believe five or six long and particular Letters, and had made it a Rule to send triplicates of each, and to replace those that we happened to hear were lost, so that of some there were 5 Copies sent: and as I hear that Capt. Young is arrived who had some of them, I think it probable that one at least of each must have come to your hands before this time: Mr. Deane’s Informations however, may supply the Want of them; whose Arrival, as he went with a strong Squadron of Men of War, is more likely than that of this Vessel, or any single one by whom we might send more Copies. The Affair with Mr. Beaumarchais will be best settled by his Assistance after his return. We find it recommended to us, but we know too little of it to be able to do it well without him.
There has been some Inaccuracy in sending Us the last Dispatches of the Committee. Two Copies of the Contract with Mr. Francy, and the Invoices, came by the same Vessel, Capt. Niles. And tho’ one of your Letters mentions sending inclosed a Resolution of Congress relative to two Articles of the Treaty, that Resolution is not come to hand. There are Circumstances in the Affair of those Articles, that make them in my Opinion of no Consequence if they Stand, while the proposing to abrogate them, has an unpleasing Appearance, as it looks like a Desire of having it in our Power to make that Commercial kind of War, which no honest State can begin, which no good Friend or Neighbour ever did or will begin, which has always been consider’d as an Act of hostility that provoked as well as justify’d Reprisals, and has generally produced such as have render’d the first Project as unprofitable as it was unjust. Commerce among Nations as well as between Private Persons should be fair and equitable, by Equivalent Exchanges, and mutual Supplies. The taking unfair Advantage of a Neighbour’s Necessities, tho’ attended with a temporary Success, always breeds ill Blood. To lay Duties on a Commodity exported which our Friends want, is a Knavish Attempt to get something for Nothing. The Statesman who first invented it, had the Genius of a Pickpocket; and would have been a Pickpocket if Fortune had suitably plac’d him. The Nations who have practis’d it have suffer’d for it fourfold, as Pickpockets ought to suffer. Savoy by a Duty on exported Wines lost the Supplying of Switzerland, which thenceforth raised its own Wine; and (to wave other Instances) Britain by her Duty on exported Tea, has lost the Trade of her Colonies. But as we produce no Commodity that is peculiar to our Country, and which may not be obtained elsewhere, the Discouraging the Consumption of ours by Duties on Exportation, and thereby encouraging a Rivalship from other Nations in the Ports we trade to, is absolute Folly, which is indeed mixed more or less with all Knavery. For my own Part if my Protest were of any Consequence, I should Protest against our ever doing it even by way of Reprisal. It is a Meanness with which I would not dirty the Conscience or Character of My Country. The Objections stated against the last of the two Articles had all been made and consider’d here; and were sent I imagine from hence by one who is offended that they were not thought of weight sufficient to stop the signing of the Treaty, ’till the King should in another Council reconsider those Articles, and after agreeing to omit them order new Copies to be drawn, tho’ all was then ready engross’d on Parchment as before settled. I did not think the Articles of much Consequence; but I thought it of Consequence that no Delay should be given to the signing of the Treaty after it was ready. But if I had known that those Objections would have been sent to the Committee I should have sent the Answers they received, which had been Satisfactory to all the Commissioners when the Treaty was settled and untill the Mind of one of them was alter’d by the Opinion of two other Persons. ’Tis now too late to send those Answers. But I wish for the future if such a Case should again happen, that Congress would acquaint their Commissioners with such partial Objections, and hear their Reasons, before they determine that they have done wrong. In the mean time this is only to you in private: It will be of no use to communicate it, as the Resolution of Congress will probably be received and executed before this Letter comes to hand.
Speaking of Commissioners in the plural puts me in mind of enquiring if it can be the Intention of Congress to keep three Ambassadors at this Court; we have indeed four with the Gentleman intended for Tuscany, who continues here, and is very angry that he was not consulted in making the Treaty which he could have mended in several Particulars; and perhaps he is angry with some Reason if the Instructions to him do, as he says they do, require us to consult him. We shall soon have a fifth, for the Envoy to Vienna not being received there, is, I hear returning hither. The necessary Expence of maintaining us all, is, I assure you enormously great: I wish the Utility may equal it: I imagine every one of us spends nearly as much as Lord Stormont did. It is true he left behind him the Character of a Niggard; and when the Advertisement appear’d for the Sale of his Household Goods, all Paris laughed at an Article of it, perhaps very innocently express’d, Une grande quantité du Linge de Table, QUI N’A JAMAIS SERVI—Cela est très vraisemblable, say they, car il n’a jamais donné à manger. But as to our Number whatever Advantage there might be in the joint Counsels of three for framing and adjusting the Articles of the Treaty, there can be none in managing the common Business of a Resident here. On the Contrary, all the Advantages in negociation that result from Secrecy of Sentiment, and Uniformity in expressing it, and in common Business from Dispatch, are lost. In a Court too where every Word is watched and weighed, if a Number of Commissioners do not every one hold the same Language, in giving their Opinion on any publick Transaction, this lessens their Weight; and where it may be prudent to put on or avoid certain Appearances, of Concern, for Example, or Indifference, Satisfaction or Dislike, where the utmost Sincerity and Candour should be used and would gain Credit, if no semblance of Art shewed itself in the inadvertent Discourse perhaps of only one of them, the Hazard is in Proportion to the Number. And where every one must be consulted on every particular of common Business, in answering every Letter, &ca. and one of them is offended if the smallest thing is done without his Consent, the Difficulty of being often and long enough together, the different Opinions, and the time consumed in debating them, the Interruption by new Applicants in the time of meeting, &c. &c. occasion so much postponing and delay, that Correspondence languishes, Occasions are lost, and the Business is always behind hand. I have mentioned the Difficulty of being often and long enough together: This is considerable where they cannot be all accommodated in the same House: But to find three People whose Tempers are so good, and who like so well one anothers Company, and Manner of living and conversing, as to agree well themselves, tho’ being in one House; and whose Servants will not by their Indiscretion quarrel with one another, and by artful misrepresentations draw their Masters in to take their Parts, to the Disturbance of necessary Harmony, these are Difficulties still greater and almost insurmountable. And in consideration of the whole I wish the Congress would separate Us.
The Spanish Galleons which have been impatiently expected are at length happily arrived. The Fleet and Army returning from Brasil is still out, but supposed to be on the Way homewards. When that and the South Sea Ships are arrived, it will appear whether Spain’s Accession to the Treaty has been delayed for the Reasons given, or whether the Reasons were only given to excuse the Delay.
The English and French Fleets of nearly equal Force are now both at Sea. It is not doubted but that if they meet there will be a Battle. For tho’ England thro’ Fear, Affects to Understand it to be still Peace, and would excuse the Depredations she has made on the Commerce of France by Pretences of illicit Trade &c. yet France considers the War as begun from the time of the King’s Message to Parliament complaining of the Insult France had given by treating with Us, and demanding Aids to resent it, and the Answers of both Houses offering their Lives and Fortunes, and the taking several Frigates are deem’d indisputable Hostilities. Accordingly Orders are given, to all the Fleets and arm’d Ships to return Hostilities, and Encouragement is offered to Privateers &c. An Ambassador from Spain is indeed gone to London, and joyfully received there in the Idea that Peace may be made by his Mediation. But as yet we learn nothing certain of his Mission, and doubt his effecting any thing of the kind.
War in Germany seems to be inevitable, and this occasioning great Borrowings of Money in Holland and elsewhere, by the Powers concerned, makes it more Difficult for us to succeed in ours. When we engaged to Congress to pay their Bills for the Interest of the Sums they should borrow, we did not dream of their drawing on Us for other Occasions. We have already paid of Congress Drafts to return’d Officers 82,211 Livres and we know not how much more of that kind we have to pay, because the Committee have never let us know the Amount of those Drafts, or their Account of them never reached Us, and they still continue coming in. And we are now surprized with Advice of Drafts from Mr. Bingham to the Amount of 100,000 more. If you reduce us to Bankruptcy here, by a Non Payment of your Drafts, consider the Consequences. In my humble Opinion, no Drafts should be made on us, without first learning from us, that we shall be able to answer them.
Mr. Beaumarchais has been out of Town ever since the Arrival of your Power to settle with him. I hope he will be able to furnish the Supplies mentioned in the Invoice and Contract. The Settlement may be much better made with the Assistance of Mr. Deane; we being not privy to the Transactions.
We have agreed to give Monsr. Dumas 200 Louis a year, thinking that he well deserves it. With great Esteem, I have the honour to be, Sir, Your most obedient and humble Servant
B Franklin
Mr. Lovell Honle. James Lovell Esqr.
 
Endorsed: July 22d 1778 to JL Doctr. Franklin recd. July 31st 1779. answd Aug 6th
